Citation Nr: 1434224	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-47 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

This appeal was previously before the Board in November 2011, at which time it was remanded in order to request additional outstanding records from the Veteran and to afford him an audiological examination.  In November 2011, he was notified that he could identify any additional outstanding records; however, no additional records were identified.  The Veteran was afforded a VA audiological examination in November 2011.  

These issues were again before the Board in October 2012 and remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claims (as reflected in a March 2013 supplemental statement of the case), and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that the development requested in its October 2012 remand has not been completely performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand. 

As stated in the previous Board remand, the Veteran's primary contention is that he developed hearing loss and tinnitus during service as a result of noise exposure from F4-M aircraft while on the flight line as an Aviation Fire Control Technician.  The Board has already conceded the Veteran's in-service noise exposure.  See October 2012 Board Remand page 21.  

Pursuant to that remand, the Veteran underwent a VA examination in February 2013 for the specific purpose of obtaining an opinion as to whether or not his hearing loss and tinnitus were associated in any way to his period of service (including his conceded in-service noise exposure).  The audiologist was to review the entire claims folder and provide an opinion supported by a rationale consistent with the evidence of record.  Specifically, the he/she was asked to discuss the Veteran's audiological history and prior audiological evaluations, explain any disparities in testing results, and, if necessary, address the left and right ears separately.  

The record indicates that the Veteran was afforded a VA examination in February 2013 and that the audiologist concluded that the hearing loss was less likely as not caused by or a result of military noise exposure.  The basis of this conclusion was that with the exception of mild loss in the left ear at 4000 Hz, the Veteran's hearing test at separation in 1980 showed hearing within normal limits in both ears.  Although the VA audiologist did not list and discuss every relevant piece of evidence in the medical records, she did indicate review of the claims file.  However, upon closer inspection, the Board finds that she provided only a general, and somewhat cursory, discussion of the Veteran's service medical history and made no reference whatsoever to the prior audiological evaluations.  

Given the failure of the VA audiologist to address the questions posed by the Board or to fully consider the evidence as documented in the claims files, the Board finds that the February 2013 examination report is clearly not responsive to the Remand order and is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the claims folder should be returned to the VA audiologist who conducted the February 2013 VA examination for an addendum. 

The Board stresses that because the Veteran is competent to report the onset of hearing loss and tinnitus in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the audiologist must acknowledge and discuss the Veteran's enlistment and separation audiograms, his claims of exposure to acoustic trauma during service, and his contention that he developed hearing loss and tinnitus during service and has experienced continued problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board also notes that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service-if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

The Board sincerely regrets the additional delay and is cognizant of the fact that these issues have already been remanded twice.  Therefore, the Board wishes to assure the Veteran that it would not be remanding the claims again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the VA audiologist who examined him in February 2013, if that audiologist is not available, the claims file should be sent to another VA audiologist who will have an opportunity to review the complete file. The examiner should provide a more detailed and responsive opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  The claims folder and accompanying treatment records should be provided to the audiologist for review in conjunction with the addendum.  The audiologist should provide a discussion of the Veteran's audiological history and prior audiological evaluations, describing the disability and explaining disparities in testing results 

Based on a further review of the claims file, the audiologist should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hearing loss and tinnitus are causally related to his military service, to include in-service noise exposure.  [Note:  The Veteran's in-service noise exposure has been conceded].  The audiologist is requested to address the left and right ears separately, as necessary.

In making all determinations, the audiologist is asked to carefully consider the Veteran's assertions of experiencing hearing loss and tinnitus since service.  He/She is advised that the Veteran is competent to report his symptoms, and that his reports (lay observations) must be considered in formulating the requested opinion.  If it is the opinion of the examiner that the Veteran's current hearing loss and tinnitus are the result of any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss and tinnitus.  A rationale for any opinion offered is requested.  The examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  

2.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  Then, readjudicate the claims.  If the benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

